Citation Nr: 1604661	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-34 812A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral elbow disability, claimed as joint pain, to include as due to undiagnosed illness.

2. Entitlement to service connection for a right wrist disability, claimed as joint pain, to include as due to undiagnosed illness.

3. Entitlement to an initial compensable disability rating for headaches, also claimed as loss of concentration.

4. Entitlement to an effective date prior to October 25, 2005 for the grant of service connection for headaches, also claimed as loss of concentration.

(The issue of entitlement to a clothing allowance for 2014 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A discussion of the procedural history is warranted to clarify the issues on appeal.

In the October 2006 rating decision, the RO, in pertinent part, denied the Veteran's claims of entitlement to service connection for headaches and entitlement to service connection for joint pain, other than bilateral knee pain.  The Veteran perfected an appeal as to these claims.

In April 2012, the Board remanded the issues of service connection for headaches and service connection for joint pain, other than bilateral knee disorders, for additional development. 

The claims returned to the Board in May 2013, at which time the Board granted the claim of entitlement to service connection for headaches.  Additionally, the Board recharacterized the Veteran's claim of entitlement to service connection for joint pain, other than bilateral knee disorders, into five separate issues: (1) Entitlement to service connection for a bilateral hip disability, claimed as joint pain, to include as due to an undiagnosed illness; (2) Entitlement to service connection for a right ankle disability, claimed as joint pain, to include as due to an undiagnosed illness; (3) Entitlement to service connection for a left ankle disability, claimed as joint pain, to include as due to an undiagnosed illness; (4) Entitlement to service connection for a bilateral wrist disability, claimed as joint pain, to include as due to an undiagnosed illness; and (5) Entitlement to service connection for a bilateral elbow disability, claimed as joint pain, to include as due to an undiagnosed illness.  The Board then denied service connection for the bilateral hip and right ankle disabilities, and remanded the issues of service connection for a left ankle disability, bilateral wrist disability, and bilateral elbow disability for further development, including specifically for additional VA examination to obtain opinions concerning the nature and likely etiology of these claimed disorders.  

In August 2013, the RO granted service connection for a left ankle disability and assigned a 10 percent rating effective October 25, 2005.  As this represents a full grant of the benefit sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the parties filed a Joint Motion for Partial Remand (JMR), asking the Court to vacate that part of the May 2013 Board decision that denied entitlement to service connection for a bilateral hip disability and a right ankle disability, and to remand the issues to the Board for additional consideration.  The Court granted the JMR in January 2014.

The claims of entitlement to service connection for a bilateral hip disability, a right ankle disability, a left wrist disability, a right wrist disability, and a bilateral elbow disability all returned to the Board in July 2014, at which time the Board denied entitlement to service connection for a bilateral elbow disability and a right wrist disability.  The remaining claims of service connection for a bilateral hip disability, a right ankle disability, and a left wrist disability were again remanded for further development and consideration, including for the provision of another VA examination in accordance with the terms of the January 2014 JMR and in compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2015, the claims of service connection for a bilateral hip disability, a right ankle disability, and a left wrist disability were again remanded for further development, and to ensure compliance with the Board's remand instructions.  The Board's review of the evidentiary record reveals that the AOJ is still taking action on these issues, and they have not been recertified to the Board.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In September 2014, the Veteran appealed the Board's July 2014 denials of service connection for a bilateral elbow disability and for a right wrist disability to the Court.  In July 2015, the parties filed a JMR.  By Order dated July 23, 2015, the Court granted the JMR, and the Board's July 2014 decision with respect to the denials of entitlement to service connection for a bilateral elbow disability and a right wrist disability were vacated and remanded for action consistent with the terms of the JMR.  These claims now return to the Board for compliance with the instructions in the July 2015 Court-adopted JMR.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a March 2006 notice letter, and VA treatment records from the Loma Linda Health Care System (HCS) dated from April 2010 to April 2012, from June 2012 to May 2014, and from September 2014 to February 2015; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service Connection

The July 2015 JMR concluded that in its July 2014 denials of entitlement to service connection for a bilateral elbow disability and a right wrist disability, the Board failed to ensure that the duty to assist had been satisfied as there was no adequate VA examination or medical opinion of record, because the July 2013 VA examination and opinion did not cure the defects present in the May 2012 examination report and January 2013 addendum opinion.  

The May 2012 VA examiner noted the Veteran's reports that he had been diagnosed with "pitcher's elbow" approximately ten years prior.  After reviewing the claims file, she determined that because "physical and radiologic examination findings [were] within normal" limits, she could not attribute any clinical diagnosis to the Veteran's pain in either his wrist or his elbows.  However, in January 2013, the same VA examiner provided an addendum opinion.  The examiner noted the Veteran's complaints of tightness in the wrists due to a reported fall in 1989 during service, and that the Veteran's elbow pain was consistent with his reported history of a diagnosis of medial epicondylitis ten year prior.  The VA examiner concluded the Veteran's joint pains were "all diagnosable and related to or aggravated by a specific incident or diagnosis."

In the May 2013 remand, the Board found that the VA examiner's May 2012 and January 2013 opinions were internally inconsistent due to the unexplained change in the examiner's findings regarding a diagnosed disability, and further, that it was unclear whether the Veteran's bilateral elbow epicondylitis had resolved or if it was related to service.  The Board remanded both claims for a new medical opinion. 

The Veteran was afforded a new VA examination in July 2013, and x-ray images taken upon examination showed degenerative arthritis of both elbows and of the right wrist.  The July 2013 VA examiner opined that the Veteran's right wrist and bilateral elbow conditions were less likely than not incurred in service.  However, the July 2013 VA examiner did not address the etiology of the newly diagnosed degenerative arthritis, and did not address or attempt to resolve the inconsistencies between the May 2012 examination report and January 2013 addendum opinion regarding the first examiner's change in diagnostics, as required by the May 2013 Board remand directive.

In October 2014, the Veteran was afforded a VA examination with regard to his claims of service connection for his hips, right ankle, and left wrist.  However, the October 2014 VA examiner discussed and examined the Veteran's bilateral elbows, stating that although the Veteran was scheduled for a wrist exam, he has bilateral elbow problems.  The October 2014 VA examiner diagnosed bilateral cubital tunnel syndrome, and bilateral medial epicondylitis.  In September 2015, the Veteran was afforded a VA examination with regard to his claims of service connection for the left ankle, bilateral hips, and bilateral wrists.  The September 2015 VA examiner diagnosed bilateral wrist arthralgia, not otherwise specified (NOS), and noted x-rays revealed arthritis in the Veteran's left wrist.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  Neither the Veteran nor his representative has waived AOJ consideration of the October 2014 or September 2015 examination reports, and the AOJ has not issued a supplemental statement of the case with consideration of the newly received evidence.  Further, the Board notes that the October 2014 and September 2015 VA examination reports also do not appear to cure the defects present in the May 2012 VA examination report and the January 2013 addendum opinion; the November 2014 VA examiner did not opine as to the etiology of the Veteran's bilateral elbow disabilities, the September 2015 VA examiner did not opine as to the etiology of the Veteran's right wrist disability, and neither examiner resolved the inconsistencies regarding the May 2012 VA examiner's change in diagnostics.  

Per the July 2015 JMR, on remand, the AOJ should obtain an addendum opinion from the May 2012 VA examiner, if she is available.  The May 2012 VA examiner should be asked to provide a new opinion which complies with all of the remand directives from the Board's May 2013 remand, provides an adequate rationale for any change in the diagnoses for the Veteran's bilateral elbows and/or right wrist as well as any new opinion, and which takes into account the directives of the February 2010 Training Letter issued by the Director of Compensation and Pension Service regarding Gulf War claims.  If the May 2012 VA examiner is unavailable, then the AOJ should obtain an opinion from the July 2013 VA examiner.  

Further, in his October 2005 claim, the Veteran reported he had been treated at the Long Beach VA Medical Center (VAMC) for his joint pain beginning in October 2000.  The only treatment records from the Long Beach VAMC associated with the evidentiary record are dated from August 2002 to January 2007.  Further, one treatment record from the Loma Linda VAMC dated in January 2000 is of record, and then treatment records beginning in September 2007.  On remand, the AOJ should obtain all outstanding VA treatment records.

Issuance of a Statement of the Case

In June 2013, the Veteran was informed of the May 2013 rating decision granting service connection for headaches, also claimed as loss of concentration, rated as noncompensable, effective October 25, 2005.  In June 2013, VA received the Veteran's notice of disagreement with the May 2013 rating decision.  The Board grants the Veteran the benefit of the doubt, and finds that he expressed disagreement with both the initial disability rating assigned, and the effective date for the grant of service connection.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his bilateral elbows and/or right wrist.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Long Beach VAMC dated from October 2000 to August 2002 and from January 2007 to the present, and from the Loma Linda HCS dated January 2000 to September 2007 and from July 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the May 2012 VA examiner.  If the May 2012 VA examiner is no longer available, obtain an opinion from the July 2013 VA examiner.  If the July 2013 VA examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral elbow disability and right wrist disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner must also be provided a copy of the February 2010 Training Letter issued by the Director of Compensation and Pension Service regarding Gulf War claims (Training Letter 10-01) for review.  The addendum opinion must include a notation that his/her review of the record and Training Letter took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) The examiner is asked to provide a medical statement explaining whether the Veteran's disability pattern as concerns his bilateral elbows and right wrist is:

1) An undiagnosed illness;

2) A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;

3) A diagnosable chronic multisymptom illness with partially explained etiology; or

4) A disease with a clear and specific etiology and diagnosis.

The examiner is specifically asked to discuss the change in findings between the May 2012 VA examination report and the January 2013 addendum opinion regarding whether the Veteran has a diagnosed bilateral elbow and/or right wrist disability, and whether the Veteran's bilateral elbow epicondylitis, reportedly diagnosed ten years prior to the May 2012 VA examination, had resolved.

The examiner should also specifically address the diagnoses of record of "pitcher's elbow," medial epicondylitis, degenerative arthritis, cubital tunnel syndrome, and bilateral wrist arthralgia NOS.  See September 2015 VA examination report; October 2014 VA examination report; July 2013 VA examination report; January 2013 addendum opinion; May 2012 VA examination report.

b) If the Veteran's bilateral elbow and/or right wrist pain cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known clinical diagnosis.

In making this determination, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

c) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, for EACH bilateral elbow and/or right wrist diagnosis, (s)he should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, or to any other event or incident of active duty service.

The examiner should specifically address the Veteran's report that in 1989, during his active duty service, he fell from a ladder onto outstretched hands and hurt his wrists, and has experienced pain in his bilateral wrists since that time, described as tightness with any movement of the wrists.  See July 2013 VA examination report; May 2012 VA examination report.

The examiner should also specifically address the Veteran's report that in 1991, during his active duty service, he fell off a ship ladder and injured both his wrists and elbows, and was diagnosed with pitcher's elbow and medial epicondylitis.  See July 2013 VA examination report.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

5. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to an initial compensable disability rating for headaches, also claimed as loss of concentration, and entitlement to an effective date prior to October 25, 2005 for the grant of service connection for headaches, also claimed as loss of concentration.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

6. After the above development has been completed, readjudicate the claims of entitlement to service connection for a bilateral elbow disability and for a right wrist disability.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

